Chadwick, J.
(dissenting)- — I dissent from the judgment of the court. Appellant had reasonable cause to believe that the mortgaged property would be destroyed, lost, or removed, if left in the keeping of the mortgagor. Whatever may have been the character of the respondents at the time the mortgage was made, the record and findings of the court make it certain that at least one of the respondents was keeping company with people of ill-repute, who were suspected of “rustling” stock. Appellant had -been told by one Guyer that Charles Haley, a reputed rustler and companion of one of the respondents, was about to make a secret trip into British Columbia. The mother of respondents told appellant that she did not want to see him lose his money; that respondents were going to beat him out of it; that they intended to run the horses out of the country. Appellant sought counsel and assistance of a neighbor, Art Smith, who told him from what he had seen of the respondents that he believed that one of them was a horse thief. It further appears that appellant and Henry Goetjen had a personal altercation and that respondent in his anger told appellant that he would beat him out of the debt that was owing to him. Furthermore, the court below found that “at the time of the commencement of this action the plaintiff honestly and in good faith believed *363that he would lose his property and his debt, and that the mortgaged property would be destroyed, lost or removed if he delayed his action until the maturity of said note.”
The court below and this court have assumed to try out the case as if it were our duty to find whether the property would have been in fact lost or destroyed if it had been left in the hands of the respondents. The court below found that appellant’s honest belief “was based upon gossip, rumor, hearsay, and the general reputation of the community.” If honest belief cannot be founded upon rumor and hearsay and general reputation, I do not know how it may be founded.
The effect of the court’s decision is to deny a right to take property in satisfaction of a mortgage before the maturity of the debt, for it may be assumed that a dishonest mortgagor would swear that he did not intend to take or dispose of the property. Against such assertion, however well founded and honest the belief of the mortgagee may be, he would be powerless to avail himself of the privileges of the statute. I admit that there must be some grounds for “reasonable cause to believe.” An arbitrary taking will not satisfy the law, but if there be some ground and the court can find that there was “reasonable cause to believe,” a mortgagee should have his remedy.